

	

		II

		109th CONGRESS

		1st Session

		S. 1633

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Talent (for himself

			 and Mr. Bond) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To allow law enforcement officers to

		  represent themselves as minors on the Internet to better protect America's

		  children from sexual predators.

	

	

		1.Short titleThis Act may be cited as the Stop

			 Online Predators Act.

		2.Coercion and

			 enticementSection 2422(b) of

			 title 18, United States Code, is amended to read as follows:

			

				(b)Whoever, using the mail or any facility or

				means of interstate or foreign commerce, or within the special maritime or

				territorial jurisdiction of the United States—

					(1)knowingly persuades, induces, entices, or

				coerces any individual to engage in prostitution or any sexual activity for

				which any person can be charged with a criminal offense, if such

				individual—

						(A)has not attained the age of 18 years;

				or

						(B)has been represented to the person as being

				an individual who has not attained the age of 18 years; or

						(2)attempts to do so;

					shall be fined under this title and

				imprisoned not less than 5 years and not more than 30

				years..

		

